Citation Nr: 0421703	
Decision Date: 08/09/04    Archive Date: 08/17/04	

DOCKET NO.  01-01 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines




THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain.

2.  Entitlement to an evaluation in excess of 10 percent to 
status-post laparoscopic enterolysis.




ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from April 1986 to 
September 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois.  The veteran's claims folder was 
subsequently transferred to the Manila RO.  While the issues 
identified above remain on appeal, other issues initially 
denied in that rating action have subsequently been allowed 
and, in March 2004, the veteran was granted entitlement to a 
total rating based upon individual unemployability, service 
connection for diabetes mellitus with a 20 percent 
evaluation, and special monthly compensation.  The issues 
remaining on appeal and identified above are now ready for 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  Lumbosacral strain is manifested by a loss of range of 
motion of forward flexion to 70 or 80 degrees and a combined 
lumbosacral range of motion of 170 to 180 degrees; there is 
some pain on use without evidence of consistent muscle spasm 
and without significant flareups and without incapacitating 
episodes requiring bed rest as ordered by a physician.

3.  Status-post laparoscopic enterolysis is essentially 
manifested by moderate symptoms of pulling pain while 
attempting work or aggravated by movements of the body with 
occasional episodes of nausea or constipation alternating 
with diarrhea; there is no evidence of moderately severe 
symptoms which include a partial obstruction of the 
intestines.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for lumbosacral strain have not been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Code 5295 (2003).

2.  The criteria for an evaluation in excess of 10 percent 
for status-post laparoscopic enterolysis have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.20, 4.114, 
Diagnostic Code 7301 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claims.  The VCAA 
requires that VA notify claimants of the evidence necessary 
to substantiate claims, and to make reasonable efforts to 
assist claimants in obtaining evidence necessary to 
substantiate claims.

A review of the claims folder reveals that the veteran's 
claim and the rating decision on appeal from August 2000 
predate adoption of VCAA.  During the lengthy pendency of 
this appeal, however, the veteran has been informed of the 
evidence necessary to substantiate his claim, the schedular 
criteria for evaluating the disabilities at issue, and he has 
been provided VA examinations which are adequate for rating 
purposes.  In March 2001, the RO forwarded the veteran 
medical release forms and requested him to identify any 
private medical records which might be relevant to his 
pending claims so that the RO might attempt to collect these 
records on the veteran's behalf.  In September 2003, the 
veteran was formally notified of VCAA and VA's expanded 
duties to assist and notify.  This notice, again, informed 
the veteran of the evidence that it was still necessary that 
he submit to support his claim.  The veteran was further 
notified of all of the evidence which had previously been 
collected in considering his pending claims.  The RO 
collected all records of the veteran's treatment with VA, and 
private medical records were also submitted by the veteran.  
The veteran was notified of the VA regulations implementing 
VCAA in March 2004.  The veteran has been provided with 
detailed analysis of the evidence on file in relation to his 
pending claims in statements of the case issued in December 
2000, September 2002, and March 2004.

The Board finds that all relevant evidence has been obtained 
for review and that there remains no reasonable likelihood 
that any additional relevant evidence is available.  The 
veteran does not contend nor does the evidence on file 
demonstrate that there remains any outstanding evidence which 
has not been collected for review.  The Board finds that the 
veteran was advised of the evidence he must submit and the 
evidence which VA would collect on his behalf, and that the 
duties to assist and notify under VCAA have been satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Schedule for Rating Disabilities (Schedule) will be used 
for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, to function 
under the ordinary conditions of daily life, including 
employment.  38 C.F.R. § 4.10.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
This is the rule against pyramiding.  38 C.F.R. § 4.14.

When an unlisted disability is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to deformity, 
adhesions, defective innervation, or other pathology or pain 
supported by adequate pathology.  38 C.F.R. § 4.40.

As regards the joints, factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to more or less 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain, swelling, deformity or atrophy of 
disuse, instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing.  The 
lumbosacral articulation is considered to be a group of minor 
joints.  38 C.F.R. § 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Prior to September 2003, lumbosacral strain warranted a 
40 percent evaluation with severe symptoms, with listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  A 
20 percent evaluation was warranted with muscle spasm on 
extreme forward bending with loss of lateral spine motion.  A 
10 percent evaluation was warranted with characteristic pain 
on motion.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5295.

Subsequent to September 2003, a general rating formula for 
diseases and injuries of the spine was adopted which provides 
for a 100 percent evaluation for unfavorable ankylosis of the 
entire spine, a 50 percent evaluation for unfavorable 
ankylosis of the entire thoracolumbar spine, and a 40 percent 
evaluation when the thoracolumbar spine was limited to no 
more than 30 degrees or less of forward flexion or there was 
favorable ankylosis of the entire thoracolumbar spine.  A 
20 percent evaluation is warranted when forward flexion of 
the thoracolumbar spine was greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine was not greater than 120 degrees, or 
there was muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 
10 percent evaluation is warranted when forward flexion of 
the thoracolumbar spine was greater than 60 degrees but not 
greater than 85 degrees, or the combined range of motion of 
the thoracolumbar spine is greater than 120 degrees but not 
greater than 235 degrees, or there is muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour.  Normal range of motion of the 
thoracolumbar spine is forward flexion of 0 to 90 degrees, 
backward extension from 0 to 30 degrees, left and right 
lateroflexion from 0 to 30 degrees, and left and right 
lateral rotation from 0 to 30 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243.

The veteran's postoperative laparoscopic enterolysis has been 
rated by analogy to adhesions of the peritoneum.  Such 
adhesions which are severe with a definite partial 
obstruction shown by X-ray, with frequent and prolonged 
episodes of severe colic distension, nausea or vomiting, 
following severe peritonitis, ruptured appendix, perforated 
ulcer, or operation with drainage warrants a 50 percent 
evaluation.  Adhesions which are moderately severe with 
partial obstruction manifested by delayed motility of barium 
meal and less frequent and less prolonged episodes of pain 
warrants a 30 percent evaluation.  Adhesions with moderate 
symptoms of pulling pain on attempting work or aggravated by 
movements of the body, or occasional episodes of colic pain, 
nausea, constipation (perhaps alternating with diarrhea) or 
abdominal distension warrants a 10 percent evaluation.  
38 C.F.R. § 4.114, Diagnostic Code 7301.

Lumbosacral Strain:  The veteran has been in receipt of a 
20 percent evaluation for lumbosacral strain effective from 
September 1995.  Following his claim for an increased 
evaluation, he was provided with a VA orthopedic examination 
in April 2000.  The veteran complained of low back pain with 
radiating symptoms.  He had been prescribed Piroxicam and 
local heating measures.  Symptoms were recorded as mild to 
moderate, occurring three to four times per week and relieved 
by medication.  Functional impairment was also recorded as 
mild to moderate.  The veteran did not use assistive devices 
such as crutches, brace or cane.  There had been no surgery.  
The veteran had forward flexion to 85 degrees, backward 
extension to 30 degrees, right and left lateroflexion to 
40 degrees, and right and left rotation to 35 degrees.  It 
was specifically recorded that there was "no painful motion 
at the time of" examination.  There was no objective 
evidence of painful motion, spasm, weakness, or tenderness.  
There was no postural abnormality or fixed deformity.  There 
was some spasm of the paravertebral muscles.  The diagnosis 
was lumbosacral strain, arthritis of the left sacroiliac 
joint and early discospondylosis of the lumbosacral spine.

Outpatient treatment records reveal that the veteran 
occasionally complained of low back pain with some radiating 
symptoms.  He was generally treated with medication and heat.  
The records on file do not reveal any incapacitating episodes 
where the veteran was ordered to undergo bed rest by a 
physician.  

The veteran was provided another VA examination of the spine 
in September 2003.  X-ray studies were reported to be the 
same as findings earlier documented by X-rays taken in 
September 1999.  There was a congenital anomaly of the left 
L5 and sacroiliac processes with asymmetric joints and 
osteoarthritis.  There was also minimal degenerative 
discospondylosis of the lumbosacral spine.  The veteran 
complained of low back pain lasting for about two hours, 
which occurred after high impact training.  The veteran 
generally treated himself with Tylenol but used Piroxicam as 
necessary.  The veteran reported taking bed rest if flareups 
lasted for an entire day.  The veteran also complained of 
radicular symptoms.  He did not use any assistive devices for 
walking and could walk for 30 minutes for 1.5 kilometers.  
There had been no past trauma or specific injury.  It was 
recorded that the veteran could do activities of daily living 
but he could not carry weight.  Ranges of motion were 
recorded as 70 to 80 degrees of forward flexion, 20 degrees 
of backward extension, 20 degrees of right and left 
lateroflexion, and 20 degrees of right and left rotation.  It 
was also recorded that the veteran was able to put on his 
socks without any difficulty.  Neurologically, sensory 
examination was normal and the motor examination revealed no 
atrophy, differing circumferential measurements, tone or 
strength.  Reflexes were normal.  The physician did not 
document any known incapacitating episodes during the 
previous 12-month period.  The diagnosis was a congenital 
anomaly of the left L5 and sacroiliac process with asymmetric 
joints, degenerative discospondylosis of the lumbosacral 
spine with some radiculopathy.

A preponderance of the evidence on file is against an 
evaluation in excess of the presently assigned 20 percent 
evaluation for lumbosacral strain.  The clinical evidence on 
file from VA examinations and outpatient treatment records 
reveals that the veteran is consistently shown to have pain 
on motion with occasional muscle spasm on extreme forward 
bending and loss of lateral spine motion.  However, 
lumbosacral strain is never demonstrated to be severe with 
listing of the whole spine to the opposite side, with 
positive Goldthwaite's sign, or marked limitation of forward 
bending sufficient for the next higher 40 percent evaluation 
in accordance with the criteria in effect prior to September 
2003.

With respect to the newly adopted criteria for evaluation 
spinal disability, it is noteworthy that the ranges of motion 
recorded during VA examinations in April 2000 and September 
2003 would only result in the assignment of a 10 percent 
evaluation.  In April 2000, forward flexion was to 85 degrees 
and combined range of motion of the thoracolumbar spine was 
265 degrees.  In September 2003, although thoracolumbar 
ranges of motion were somewhat decreased from earlier 
examination in April 2000, the veteran still had 70 to 
80 degrees of forward flexion, 20 degrees of backward 
extension, and 20 degrees of left and right lateroflexion and 
rotation.  The combined range of motion for the thoracolumbar 
spine was 170 to 180 degrees.  Accordingly, under the more 
newly adopted general rating formula for diseases and 
injuries of the spine, the evaluation of lumbosacral strain 
would not warrant higher than a 10 percent evaluation.  

Because a 20 percent evaluation has been assigned in 
accordance with the superseded criteria for pain on motion 
with muscle spasm on extreme forward bending and loss of 
lateral spine motion, that evaluation should remain in effect 
based upon that superseded criteria.  Under the newly adopted 
criteria, the clinical evidence does not show that the 
veteran has, at any time during the pendency of the appeal, 
had forward flexion of the thoracolumbar spine limited to 
30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine sufficient for the next higher 40 percent 
evaluation under the recently adopted criteria.

Although the veteran has more recently been shown to have 
early onset of disc disease with "minimal degenerative 
discospondylosis," service connection has not been granted 
for disc disease.  Lumbosacral strain is service connected.  
Even assuming, without conceding, that service connection was 
in effect for the veteran's minimal disc disease, the 
criteria for evaluating intervertebral disc syndrome at 
38 C.F.R. § 4.114, Diagnostic Code 5293, effective from 
September 2002, would require incapacitating episodes having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months, for the next higher 40 
percent evaluation.  The evidence on file clearly reveals 
that the veteran does not have or even nearly approximate 
having incapacitating episodes from four to six weeks during 
any 12-month period of the pending appeal (since the 
effective date of this regulation in September 2002).  The 
only reference to incapacitating episodes and the evidence on 
file is that the veteran will occasionally lay down on a 
given day when his low back is especially symptomatic.  
Accordingly, an evaluation in excess of the presently 
assigned 20 percent for lumbosacral strain is not warranted.  

Under the criteria in effect prior to September 2002, the 
evidence would need to show that the veteran has severe 
recurring attacks of radiculopathy, with only intermittent 
relief, for the next higher 40 percent evaluation.  This 
level of symptomatology is not shown or nearly approximated 
by and of the competent clinical evidence on file. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).

The Board notes that the veteran has not previously been 
provided the newer Scheduler criteria for evaluating 
disability of the spine, adopted in September 2002 (DC 5293) 
and in September 2003 (DCs  5235 to 5243), in earlier 
statements of the case.  The Board considered remanding this 
issue for such notice to be provided, but decided against 
such action because, as clearly discussed above, evaluating 
the clinical evidence in consideration of the new criteria 
does not result in any greater benefit or increased rating 
for the veteran's service connected lumbosacral strain.  
Indeed, as noted above, the veteran's currently assigned 20 
percent evaluation is only warranted under the now superceded 
criteria at DC 5295.  No higher than a 10 percent evaluation 
would be warranted under the newly adopted criteria for 
evaluating lumbosacral strain.  Under the circumstances, the 
Board can find no prejudice to the veteran in the Board 
considering the newly adopted criteria for evaluating 
disability of the spine in the first instance.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993); Paralyzed Veterans of 
America, et al. v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003).  

Status-Post Laparoscopic Enterolysis:  In December 1996, the 
RO granted service connection for status post laparoscopic 
enterolysis and assigned a noncompensable evaluation.  VA 
examination in August 1996 revealed periumbilical pain each 
month which was colicky in nature and lasted for one hour.  
Examination of the stomach was unremarkable and X-ray studies 
revealed an intact duodenal bulb.  The duodenal loop was not 
dilated and jejunal and ileal patterns were normal.  This was 
considered a normal gastrointestinal series.  VA examination 
in August 1997 again contains the veteran's report of on and 
off abdominal pain.  There was a slight abdominal fullness 
but bowel sounds were normal and the veteran was negative for 
nausea, diarrhea and constipation.  A colon air contrast 
examination was within normal limits.  In a July 1998 
decision, the Board granted the veteran an increased 
evaluation to 10 percent under Diagnostic Code 7301 based 
upon consistent complaints of pulling pain with occasional 
episodes of colic pain, nausea or constipation/diarrhea.

In April 2000, the veteran was provided a VA genitourinary 
examination which documented urinary incontinence with the 
need for wearing of absorbent materials.  An April 2000 VA 
examination for intestines contained the veteran's complaint 
of gaseousness and a bloated feeling with occasional nausea 
and no vomiting.  There was one daily bowel movement.  There 
was a well-healed one-by one-centimeter scar which was 
nontender.  The finding from examination was occasional 
epigastric discomfort, vague in character and not related to 
hunger or food intake, which was "relieved spontaneously."

VA outpatient treatment records mostly contain reference to 
urinary incontinence with occasional abdominal discomfort.

In September 2003, the veteran was provided a VA examination 
for intestines with review of medical records.  It was noted 
that the laparoscopic enterolysis had not resulted in any 
portion of the veteran's intestines being removed.  There had 
been a positive weight gain since August 2003.  There was no 
malnutrition or anemia.  There was no abdominal tenderness.  
It was noted that complaints of abdominal pain were "vague, 
poorly localized."  A recent sigmoidoscopy had been normal 
up to the distal transverse colon.  The diagnosis was 
irritable bowel syndrome with no significant effect on 
employability.

A preponderance of the evidence on file is against an 
evaluation in excess of 10 percent for the veteran's service-
connected status post laparoscopic enterolysis.  This surgery 
was initially performed for removal of intestinal adhesions 
but did not result in removal of any actual intestine.  
Postoperative residuals have consistently been noted to be 
abdominal discomfort or a feeling of bloatedness with 
occasional nausea with little or no associated vomiting.  A 
10 percent evaluation was awarded by the Board in July 1998 
consistent with a finding of overall moderate symptoms with a 
pulling pain on attempting work or aggravated by movements of 
the body or occasional episodes of colic pain, nausea or 
constipation or diarrhea.  This fairly characterizes symptoms 
attributable to the veteran's postoperative laparoscopic 
enterolysis.  Although the veteran is also clinically 
documented to have significant urinary incontinence, it must 
be pointed out that the veteran has been awarded a separate 
allowance of 40 percent for urinary incontinence which has 
been in effect since 1995.  Urinary incontinence may not be 
considered in awarding an appropriate evaluation for 
postoperative laparoscopic enterolysis.  38 C.F.R. § 4.14.  

No evidence on file during the pendency of this appeal or 
otherwise shows or nearly approximates moderately severe 
symptoms with a partial obstruction of the intestines.  No 
intestinal obstruction has been identified in any clinical 
evidence or diagnostic study at any time.  A recent 
sigmoidoscopy had normal findings.  In the absence of any 
evidence showing or suggesting that the veteran actually 
manifests a partial obstruction of his intestines as a direct 
residual of his laparoscopic enterolysis, an award of the 
next higher 30 percent evaluation is not warranted.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain is denied.

Entitlement to an evaluation in excess of 10 percent for 
status-post laparoscopic enterolysis is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



